EXAMINER’S AMENDMENT

I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Yousuf U. Ahmed on 12/20/2021. 
The application has been amended as follows: 
23. (Previously Presented) A computer-implemented method comprising:
acquiring patient data related to an anatomy of a patient, wherein at least some of the patient data comprises imaging data;
processing the imaging data to identify one or more locations of the anatomy suitable for receiving a fastener;
determining a target implant position and orientation based on the patient data and one or more required implant characteristics; and
generating a pre-operative surgical plan for introducing a prosthetic implant based on the one or more locations and the target implant position and orientation, wherein the pre-operative surgical plan relates to at least one patient-matched surface.

25. (Previously Presented) The method of claim 23, wherein the patient data relates to at least a portion of an acetabulum of the patient, and wherein the prosthetic implant is an acetabular cup.
26. (Currently Amended) The method of claim [[26]]23, wherein processing the imaging data comprises calculating a color density at each of a plurality of locations of the anatomy, wherein the color density is indicative of a bone density.
27. (Currently Amended) The method of claim [[27]]26, wherein processing the imaging data further comprises identifying, based on the patient data and the bone density, the one or more locations from the plurality of locations.
28. (Currently Amended) The method of claim 23, wherein a bone thickness at each of the one or more locations meets a predetermined threshold bone thickness.
29. (Currently Amended) The method of claim 23, wherein generating a pre-operative surgical plan comprises defining, based on the patient data, a patient-matched prosthetic implant having each of the one or more required implant characteristics.
30. (Currently Amended) The method of claim 23, wherein the one or more required implant characteristics includes one or more fastener hole positions.
31. (Currently Amended) The method of claim [[31]]30, wherein, when placed in the target implant position and orientation, each of the one or more fastener hole positions of the prosthetic implant is aligned with one of the one or more locations.
32. (Currently Amended) The method of claim 23, wherein processing the imaging data further comprises identifying at least one alignment surface on the anatomy.
33. (Currently Amended) The method of claim [[33]]32, wherein the at least one patient-matched surface is complementary to the at least one alignment surface.
34. (Currently Amended) The method of claim 23, wherein the target implant position and orientation comprises a target abduction angle, a target anteversion angle, or a combination thereof.
35. (Currently Amended) The method of claim 23, wherein the pre-operative surgical plan comprises a fastener size, a fastener length, or a combination thereof.
36. (Currently Amended) The method of claim 23, wherein the pre-operative surgical plan comprises one or more selected fasteners.
37. (Currently Amended) The method of claim [[37]]36, wherein the one or more selected fasteners comprise a cortical screw, a cancellous screw, an osteopenic screw, or a combination thereof.
38. (Currently Amended) The method of claim 23, wherein the data is related to one or more sensitive areas in the anatomy of the patient, and wherein the one or more locations are at least a predetermined distance from each of the one or more sensitive areas.
39. (Currently Amended) The method of claim [[39]]38, wherein the one or more sensitive areas comprise an area proximate to a nerve, an area proximate to a vessel, an area of low bone quality, or a combination thereof.
40. (Currently Amended) A system for generating a pre-operative surgical plan, the system comprising: a processor; and a non-transitory, processor-readable storage medium that stores instructions executable by the processor to: acquire patient data related to an anatomy of a patient, wherein at least some of the patient data comprises imaging data, process the imaging data to identify one or more locations of the anatomy suitable for receiving a fastener, determine a target implant position and orientation based on the patient data and one or more required implant characteristics, and generate a pre-operative surgical plan for implanting a prosthetic implant based on the one or more locations and the target implant position and orientation, wherein the pre-operative surgical plan relates to at least one patient-matched surface.


II.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. In an exemplary prior art reference, Lee et al. (US 6224373) discloses an apparatus/method involving image processing (e.g. col. 5, first complete paragraph), but fails to disclose at least processing imaging data to identify one or more locations of the anatomy suitable for receiving a fastener, determining a target implant position and orientation based on patient data and one or more required implant characteristics, and generating a pre-operative surgical plan for introducing a prosthetic implant based on the one or more locations and the target implant position and orientation, wherein the pre-operative surgical plan relates to at least one patient-matched surface, or related systems. There would have been 

III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTIAN A SEVILLA/Primary Examiner, Art Unit 3775